GRIFFIN, Judge,
concurring specially.
Mack, the driver of the middle vehicle, filed an affidavit that the accident was caused by the Metz vehicle striking his in the rear, driving him into plaintiffs vehicle. Metz swore the accident was caused by the plaintiff coming to a sudden stop in front of Mack’s vehicle. To avoid summary judgment on the plaintiffs claim that Mack was negligent, the plaintiff merely argued that a jury could “infer” that Mack was negligent because he made a sudden stop. The lower court’s decision to enter summary judgment is understandable. I concur in the reversal because the facts are so poorly developed in this record that Mack has not yet met his burden of establishing that no material facts are in dispute in order to sustain a summary judgment in this type of negligence case.